DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments, declaration, and claim amendments received on November 9, 2020 are entered into the file. Currently, claim 1 is amended and claim 4 is cancelled, resulting in claims 1-3 and 5-8 pending for examination.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as the specification, while being enabling for the layered structure attachment being attached by a first set and a second set of attachment points but does not reasonably provide enablement for the value A
The rejections of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed November 9, 2020.

Response – Claim Rejections 35 USC §103
The rejections of:
 claims 1-4 and 7 under 35 U.S.C. 103 as being unpatentable over Rock (US 2013/0065470) in view of Levy (US 5582903) and McKee (US 2004/0029473) with supporting evidence provided by Rock ‘548 (US 2009/0186548), “Hand” and “Handle” from the Complete Textile Glossary and “Handle-O-Meter” from Thwing-Albert Instrument Company;
claims 5-6 under 35 U.S.C. 103 as being unpatentable over  Rock (US 2013/0065470) in view of Levy (US 5582903) and McKee (US 2004/0029473) as applied to claim 1 above, and further in view of John (US 2013/0198941); and
claim 8 under 35 U.S.C. 103 as being unpatentable over  Rock (US 2013/0065470) in view of Levy (US 5582903) and McKee (US 2004/0029473)
have been withdrawn in light of the amendments to the claims in the response filed November 9, 2020.

Claim Interpretation
The instant specification defines multiple terms used in the claims as follows:
The “average fabric modulus” is defined on page 4 of the instant specification as the arithmetic average of measured fabric modulus in the machine direction and the measured fabric modulus in the cross direction of the fabric. As discussed in previous office actions, it is measured with a “handle-o-meter” using method IST 90.3(1) (page 12 of the instant specification). A handle-o-meter is known in the art as measuring the hand or handle of a fabric, therefore the properties of hand or handle are being interpreted as equivalent to the claimed fabric modulus.
The “effective diameter” is defined on page 6 of the instant specification as the diameter of the largest circle that fits within the area formed by the set of attachment points.
The term “durable” is defined on page 7 of the instant specification with regard to the laminate as meaning (1) the laminate can withstand up to 20 home laundry (HML) cycles without the size dimensions of the laminate changing more that 5% from its original size or being irreversibly distorted and (2) after 20 HML cycles the laminate can be stretched 30% in the cross direction 50 times without any tear in the interior nonwoven fabric larger than 2 mm in length.
The term “flame resistant” is defined on page 7 of the instant specification as the polymer, fiber, yarn, or fabric will not support a flame in air.
The phrase “consists of continuous filaments of certain diameters” is defined on page 9 of the instant specification as meaning that greater than 98% of the weight of the nonwoven has the stated diameter or diameter range. Therefore, the phrase “consisting of” when followed by a diameter will not be interpreted as excluding any element, step, or ingredient not specified by the 

Reasons for Allowance
Claims 1-3 and 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an article of protective clothing comprising a first flame resistant knitted fabric, a flame resistant nonwoven fabric with stretch and recovery in the cross direction, and a second flame resistant knitted fabric wherein all the layers are attached by sewing using the same attachment points in combination with the remainder of claim 1.

Strack (US 5681645), newly cited, is the closest prior art of record. Strack teaches a laminate material having stretch and recovery which comprises (1) a first web of, for example, a knit, woven, or scrim material, i.e., a textile material, together with (2) a second web of nonwoven elastomeric material and (3) a third web of, for example, a knit, woven, or scrim material, i.e., a textile material, to provide a laminate with stretch and recovery (col. 1, lines 17-27). Strack also teaches wearing apparel including a knit, woven, or scrim web, having stretch 
The fibers in the nonwoven elastomeric web range from 0.5 to 100 microns (500-100,000 nm) in diameter, and barrier properties in the finished laminate, e.g., increased opacity and/or insulation and/or dirt protection and/or liquid repellency are enhanced by the use of finer fibers in the 0.5-20 (500-20,000 nm) micron range (col. 8, lines 1-7). In Example 3, a laminate is provided that comprises an elastic meltblown web adhesively laminated to a continuous filament nylon tricot knit on both sides (col. 12, lines 14-28).
Along with other aspects of claim 1, Strack does not teach the layers being attached by sets of mechanical attachment points via sewing where are the layers are attached by the same attachment points and the attachment points define an unattached area A which is in the range of 5-1200 cm2.

Rock (US 2013/0065470), cited in the previous office action, is relevant to the claimed invention. Rock teaches flame resistant fiber blends, flame resistant yarns, flame resistant fabrics, and flame resistant garments and apparel formed of such flame resistant fiber blends, including safety garments and apparel (paragraph [0002]). The composite fabric includes a first (inner) fabric layer (first flame resistant knitted fabric) and a second (outer) flame resistant fabric layer (second flame resistant knitted fabric) (paragraph [0080]). The first and second flame resistant fabric layers are permanently bonded together via a flame resistant (FR) barrier first flame resistant knitted fabric) can have a construction selected from among woven construction having one-way stretch with or without raised surface; woven construction having two-way stretch with or without raised surface; and knit construction with or without raised surface (paragraph [0082]). The second flame resistant fabric layer may also consist of a woven or knit flame resistant fabric (paragraph [0084]). The lamination of different constructions can provide desired fabric properties (paragraph [0076]).
The FR barrier layer may consist of a membrane layer disposed between two adhesive layers for adhering the membrane layer between the first and second FR fabric layers (first and second flame resistant knitted fabrics) (paragraph [0098]). The membrane layer may be an electrospun membrane (flame resistant nonwoven) with good water resistance and controlled air permeability (paragraph [0101]). The air permeability can be controlled via the fineness of the electrospun fibers, which may be about 100 nm to about 1,000 nm in diameter (paragraph [0101]). As can be seen in FIGS, 2 and 5A, the FR barrier layer 23, 43 (comprises the flame resistant nonwoven) is positioned between and coextensive with the first flame resistant fabric layer 21, 41 (first flame resistance knitted fabric) and the second flame resistant fabric layer 22, 42 (second flame resistant knitted fabric).
Along with other aspects of claim 1, Rock is silent as to the electrospun membrane (flame resistant nonwoven fabric) having the continuous filaments being substantially oriented parallel with the machine direction that have stretch and recovery in the cross direction and does not teach the layers being attached by sets of mechanical attachment points via sewing where are the layers are attached by the same attachment points and the attachment points define an unattached area A which is in the range of 5-1200 cm2.

Statham (US 5150476), newly cited, is relevant to the claimed invention. Statham teaches a thermal liner including a face layer of woven cloth or material that is flame and fire resistant with good moisture transport properties and an inner layer of nonwoven material that is thin and light and is thermally insulative and moisture absorbent (col. 2, lines 16-29). Sandwiched between the inner and face layers of materials is an intermediate layer of material that is formed into a pleated configuration that generally functions to hole the face and inner layers of materials apart (col. 2, lines 16-29). The intermediate layer can be made of the same material as the inner layer (col. 2, lines 16-29). The inner, face, and intermediate layers are secured together by spaced lines of stitching that extend through and secure all three layers together (col. 2, lines 30-48). Quilted bounded regions of approximately 4 square inches (25.8 cm2) have been found to provide a high degree of heat insulation with minimum weight and maximum moisture dissipation (col. 6, lines 52-55).
While Statham teaches connecting the all layers by the same sewed attachment points with an unbonded area A within the claimed range, Stratham does not remedy the deficiencies of Strack and Rock identified above. The purpose of Strack is to provide a laminate material having stretch and recovery (col. 1, lines 17-27), and the stretch and recovery of the nonwoven elastic web is important to the laminate (col. 7, lines 51-62). Statham teaches that the stitching functions to maintain the pleated intermediate layer securely in position between the face and inner layers and thus preserves its deformed configuration by preventing the material of the intermediate layer from stretching out or bunching together as a garment is worn and washed (col. 5, lines 60-65). The ordinary artisan would not have been motivated to modify the laminate of Strack, which comprises a stretchable intermediate nonwoven layer, with the stitching of Statham because doing so would render Strack unsuitable for its intended 

John (US 2013/0198941), cited previously, is relevant to the claimed invention. John teaches a textile laminate with a barrier layer, especially for protective clothing, which has elastic properties (paragraph [0001]). According to one aspect of the invention the laminate has at least a first textile layer and a second textile layer having at least one heat resistant fiber and a barrier layer of ePTFE  joined to and located between the first and second textile layers (Fig. 1; paragraphs [0011]-[0015]). John further teaches that typically permanently flame resistant textile materials contain heat-resistant and low flammability fibers (paragraph [0003]). The first textile layer is designed in the form of one-bed knitwear or double-bed knitwear with tuck loops and the second textile layer is designed in the form of double-bed knitwear without tuck loops (paragraph [0011]). The protective clothing may be designed in the form of a head covering or a balaclava (head and neck covering) and are particularly useful for pilots, firefighters, and truck drivers (paragraph [0040]). The layers can be joined to each other in such a way as to not significantly restrict the function of the barrier layer (paragraph [0051]). Examples of joining methods include glue, welding, ultrasonic welding, or stitching, applied either continuously or discontinuously (paragraph [0051]), but preferably discontinuously (claims 15 and 30).
Along with other features of claim 1, John does not teach the nonwoven fabric of the barrier layer being a nonwoven fabric consisting of a plurality of continuous filaments having a diameter of less than 1000 nm and oriented parallel with the machine direction and have stretch and recovery in the cross direction, as well as the layers being attached by the same attachment A which is in the range of 5-1200 cm2.

Levy (US 5582903), cited in the previous office action, is relevant to the claimed invention. Levy teaches a material having stretch and recovery properties and a method of making those materials (col. 1, lines 16-18). Levy further teaches that non-elastomeric nonwoven webs of very small diameter fibers or microfibers have long been known to be permeable to air and water vapor while remaining relatively impervious to liquids and/or particulates, however these materials generally respond poorly to stretching forces and have non-recoverable elongation (col. 1, lines 49-63). Stretch and recovery is desirable in situations where sudden movement could cause a garment of unyielding fabric to rip open and to prevent sagging or loose fitting garments to snag, tear, or otherwise pose a hazard (col. 2, lines 17-22). The invention of Levy addresses the above described needs by providing a method of treating a non-elastomeric non-woven barrier fabric such that it has stretch and recovery (col. 6, lines 17-21). It is noted that Levy defines microfibers as small diameter fibers having an average diameter of no greater than about 100 microns (100,000 nm), for example from 0.5-50 microns (500-50,000 nm), specifically 1-20 microns (1-20,000) (col. 4, lines 16-21). In a preferred embodiment 60-100% of the microfibers have an average diameter of less than 5 microns (5000 nm) or are ultrafine fibers (less than 3000 nm) (col. 7, lines 14-23). Additionally, the nonwoven fabrics may be bonded with other materials, including a knit fabric, to form a multi-layer laminate (col. 7, lines 38-45).
Levy does not remedy the deficiencies of Strack or Rock identified above. While Levy teaches a nonwoven with stretch and recovery, Levy also does not remedy the deficiencies of John. The nonwoven webs of Levy are thermoplastic (col. 1, lines 48-63), which 

McKee (US 2004/0029473), cited in the previous office action, is relevant to the claimed invention. McKee teaches flame resistant (FR) fabrics having improved wearer comfort at comparable levels of FR protection and strength to conventional FR fabrics (paragraph [0006]). Conventional FR fabrics are known to be stiff and to have a harsh handle and are generally considered to be hot and uncomfortable, which is a source of discomfort to wearers and may discourage them from wearing the equipment, thereby jeopardizing their safety (paragraph [0002]). The fabric of the invention of McKee is made by processing fabric comprising inherently FR fibers with a fluid process designed to raise loops of fibers outwardly from the fabric surface, and form a plurality of fiber tangles that are primarily composed of fibers that are substantially intact and undamaged (paragraph [0015]). This process enhances fabric hand and comfort, without adversely impacting fabric strength (paragraph [0029]). The resulting fabrics have superior aesthetic characteristics (e.g. hand), as well as superior durability and performance (paragraph [0033]). The fabric preferably has a Handle-o-meter reading of about 90 grams force or less (claim 21).
McKee does not remedy the deficiencies of Strack, Rock, and John identified above.

Sastri (8.3 Polyimides), cited in the previous office action, is relevant to the claimed invention. Sastri teaches that wholly aromatic polyimides have very high temperature resistance, excellent dielectric properties, and good mechanical properties (8.3 Polyimides).
Sastri does not remedy the deficiencies of Strack, Rock, and John identified above.

Therefore there is not prior art, either alone or in combination, which teaches an article of protective clothing comprising a first flame resistant knitted fabric, a flame resistant nonwoven fabric with stretch and recovery in the cross direction, and a second flame resistant knitted fabric wherein all the layers are attached by sewing using the same attachment points in combination with the remainder of claim 1.

Claims 2-3 and 5-8 depend from claim 1 and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789